DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0348712) in view of PARK et al (US 2019/0115153).
Regarding claim 1, LEE discloses a multi-layer ceramic electronic component (Fig. 1, 100), comprising: a multi-layer unit (Fig. 2, 150) including a functional unit including internal electrodes (Fig. 1, 121/122) laminated in a first 5direction (Fig. 1, T), and a pair of covers (Fig. 1, 160) that covers the functional unit from both sides in the first direction (Fig. 1), the multi-layer unit satisfying a relationship of (2*t2)/t1 ≥ 0.6, where t1 represents a dimension of the functional unit in the first direction and t2 represents 10a dimension of each of the pair of covers in the first direction (Fig. 2,  t2 = 100 μm [0081] and t1 = 300 μm {500-200 (top and bottom covers) [0146] = 0.667 which teaches the claim limitations); and a 
However, LEE fails to teach that the side margin has a density lower than a density of the covers.
PARK teaches that the side margin (Fig. 2, 113/114) has a density lower than a density of the covers (Fig. 2, top and bottom of 110 [0010]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of LEE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 2, LEE, as modified by PARK, further teaches that 15the multi-layer ceramic electronic component has a thickness dimension in the first direction (Fig. 1, T = 0.5mm [0146])), a dimension in the second direction (Fig. 1, W = 0.5mm [0146]), and a dimension in a third direction orthogonal to the first direction and the second direction (Fig. 1, L =1.0 mm [0146]), and the thickness dimension is smaller than a lateral dimension (T smaller than L [0146]), the lateral dimension being a larger dimension of the dimension in the second direction and 2the dimension in the third direction.  
However, LEE fails to fully teach that the lateral dimension being a smaller dimension of the dimension in the second direction and 2the dimension in the third direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the device shaped so that the lateral dimension being a smaller dimension of the dimension in the second direction and 2the dimension in the third direction, in order to fit user needs and sized specifications required for an individual purpose, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, LEE, as modified by PARK, further teaches that the thickness dimension is equal to or smaller than a half of the lateral dimension ([0146]).  
25 Regarding claim 4, LEE, as modified by PARK, fails to teach that the thickness dimension is equal to or smaller than a quarter of the lateral 24dimension.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the device shaped so that the thickness dimension is equal to or smaller than a quarter of the lateral 24dimension, in order to fit user needs and sized specifications required for an individual purpose, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, LEE, as modified by PARK, further discloses that end portions of the internal electrodes in the second direction are 5positioned within a range of 0.5 μm in the second direction (Fig. 3, all directly above and below each other).  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0348712) in view of PARK et al (US 2019/0115153) and further view of TANAKA et al (US 2017/0018363).
Regarding claim 6, LEE, as modified by PARK, further teaches that the functional unit includes a capacitance forming unit (Fig. 1).
However, LEE fails to teach that the side margin includes a larger amount of at least one of manganese or 10magnesium to be added than the amount in the capacitance forming unit.  
TANAKA teaches that the side margin (Fig. 6, 34) includes a larger amount of at least one of manganese or 10magnesium (Fig. 6, Mg) to be added than the amount in the capacitance forming unit (Fig. 6, 26).

Regarding claim 7, LEE, as modified by PARK, further teaches that the functional unit includes a capacitance forming unit (Fig. 1).
However, LEE fails to teach that the pair of covers includes a larger amount of at least one of manganese or 10magnesium to be added than the amount in the capacitance forming unit.  
TANAKA teaches that cover portions of a capacitance forming unit (Fig. 6, 34) includes a larger amount of at least one of manganese or 10magnesium (Fig. 6, Mg) to be added than the amount in the capacitance forming unit (Fig. 6, 26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANAKA to the invention of LEE, in order to make the cover portions less likely to crack (TANAKA [0014]).
Additional Relevant Prior Art:
ONOUE et al (US 2016/0240315) teaches relevant art in Fig. 1-4.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on just the references, but included an additional reference, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848